    Case 3:19-cv-04753 Document 1-47 Filed 02/05/19 Page 1 of 6 PageID: 636




                       
                  EXHIBIT 
                     32 
                    
CaseCase
     3:19-cv-04753
         2:18-cv-03208-PD
                    Document
                          Document
                             1-47 Filed
                                     20-1
                                        02/05/19
                                           Filed 08/01/18
                                                   Page 2 of
                                                           Page
                                                             6 PageID:
                                                                 1 of 5 637
Case 3:19-cv-04753 Document 1-47 Filed 02/05/19 Page 3 of 6 PageID: 638
Case 3:19-cv-04753 Document 1-47 Filed 02/05/19 Page 4 of 6 PageID: 639
Case 3:19-cv-04753 Document 1-47 Filed 02/05/19 Page 5 of 6 PageID: 640
Case 3:19-cv-04753 Document 1-47 Filed 02/05/19 Page 6 of 6 PageID: 641
